Citation Nr: 1411640	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  08-19 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from March 1958 to March 1962.

This case is before the Board of Veterans' Appeals  (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which continued a noncompensable disability rating for the Veteran's bilateral hearing loss. 


In May 2012 the Board remanded this matter for additional development.  Such has been completed and this matter is returned to the Board for further consideration.


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's bilateral hearing loss has been manifested by no more than auditory acuity level from II in both ears (in January 2007) and auditory acuity from IV for the right ear and II for the left ear in May 2012.


CONCLUSION OF LAW

Throughout the pendency of the appeal, the criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code (DC) 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102  , 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a December 2006 letter, sent prior to the initial April 2007 rating decision, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim for the left ear and service connection for the right ear, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the December 2006 letter advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal. The Board has also reviewed the Veteran's paperless Virtual VA claims file, and has noted that there are no additional documents in the Virtual VA or VBMS file not already contained in the paper claims file.  Additionally, he was afforded a VA examination in May 2012 in order to adjudicate his claim.  There is no indication from the record that his hearing has worsened since this examination. Therefore, in light of the above, the Board finds that VA has satisfied VA's duty to assist and a new VA examination is not warranted.  Although the May 2012 examiner failed to interpret the May 2007 private audiogram, the Board has determined that remanding this matter for an addendum opinion to interpret this private audiogram from 2007 would also needlessly delay the Veteran's appeal, in light of the findings from the most recent VA examination still showing a noncompensable rating for hearing loss.  This examination's test results were conducted in accordance with the appropriate VA criteria.  Thus, the Board has determined that VA has made appropriate attempts to assist the Veteran in the development of his claim.

The Board further notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Board notes that the May 2012 VA examiner did specifically address the functional effect of the Veteran's hearing loss disability.  Therefore, the above stated VA examination satisfied the criteria under Martinak. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.




II. Analysis

The Veteran's service-connected bilateral hearing loss is currently assigned a 0 percent rating under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  The Veteran contends that his hearing disability is worse than the currently assigned evaluation and he must wear hearing aids in both ears.  Therefore, he alleges that he is entitled to a rating in excess of 0 percent for his bilateral hearing loss.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

By way of history service connection was granted for bilateral hearing loss in a January 2004 rating decision, with a noncompensable rating assigned.  He filed a claim for an increased rating for hearing loss in January 2006.  The noncompensable rating has been confirmed and continued in the April 2007 rating decision on appeal.  

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness. 38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86 , and Table VII, as set out in the Rating Schedule. 38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz  is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

The evidence from the year prior to his filing the claim in October 2006 reveal that he was using hearing aids in an August 2005 audiology consult with audiology results said to reveal mild sloping to profound high frequency hearing loss from 2000 to 8000 Hertz in both ears.  

In January 2007 the Veteran underwent a VA audiological examination.
On the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
15
35
65
90
LEFT
10
30
60
85

The averages were 51 decibels in the right ear and 46 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 88 in the left ear. The diagnosis was bilateral mild to severe high frequency sensorineural hearing loss (HFSNHL).  Thresholds were felt to represent true organic acuity.  

The Veteran submitted a private May 2007 audiological report, with uninterpreted results not valid for rating purposes, but record an apparent bilateral hearing loss.  However the findings cannot be used for adjudication in this matter.  

In May 2012 the Veteran underwent a VA audiological examination.
On the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
20
30
70
95
LEFT
15
30
70
95

The averages were 54 decibels in the right ear and 52 decibels in the left ear. Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 84 in the left ear.  The diagnosis was sensorineural hearing loss in the frequencies of 500 to 4000 Hertz both ears.  The impact on the ordinary conditions of life including the ability to work were that he felt that he misses conversations and had 2 hearing aids that worked okay but not great.  

The Veteran has not submitted additional medical evidence and has not provided further lay evidence to further elaborate as to his current hearing difficulties.  

For the right ear, the findings from the January 2007 VA examination with average pure tone threshold of 51 decibels, along with a speech discrimination rate of 88 percent, warrants a designation of Roman Numeral II under Table VI of 38 C.F.R. § 4.85.  For the left ear, the findings from the January 2007 VA examination with average pure tone threshold of 46 decibels, along with a speech discrimination rate of 88 percent, also warrants a designation of Roman Numeral II under the same criteria.  Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral II, and the left ear is Roman Numeral II, the appropriate rating is 0 percent under Diagnostic Code 6100.

The findings from the most recent VA examination of May 2012 VA examination with right ear average pure tone threshold of 54 decibels, along with a speech discrimination rate of 80 percent, warrants a designation of Roman Numeral IV under Table VI of 38 C.F.R. § 4.85.  For the left ear, the findings from the May 2012 VA examination with average pure tone threshold of 52 decibels, along with a speech discrimination rate of 84 percent, warrants a designation of Roman Numeral II under Table VI of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral IV, and the left ear is Roman Numeral II, the appropriate rating is 0 percent under Diagnostic Code 6100.

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the preponderance of the evidence is against the Veteran's claim for a compensable rating for bilateral hearing loss. Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his increased rating claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

III. Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss disability with the established criteria found in the rating schedule.  While the May 2012 VA examination report has addressed and the Veteran has described the functional impairment he experiences as a result of his bilateral hearing loss, to include difficulty with hearing conversations, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the rating criteria under which such disability is rated.  Specifically, such criteria contemplates the difficulty the Veteran has hearing in all situations.  

There are no additional symptoms of his bilateral hearing loss disability that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's bilateral hearing loss disability may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted. Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 


ORDER

A compensable rating for bilateral hearing loss is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


